Exhibit 10.1

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), is made as of this 14th day of
March 2014, by and among:

 

AOAExcel, Inc., a Delaware corporation, with offices at 243 North Lindbergh
Boulevard, St. Louis, MO 63141 (“Seller”);

 

a n d

 

OccuLogix LLC, a Delaware limited liability company, a wholly-owned subsidiary
of TearLab Corporation, with offices at 9980 Huennekens Street, Suite 100, San
Diego, CA 92122 (“Buyer”), and TearLab Corporation, a Delaware corporation, with
offices at 9980 Huennekens Street, Suite 100, San Diego, CA 92122 (“Parent”).

 

W I T N E S S E T H:

 

WHEREAS, Seller owns certain assets and has certain contractual and business
relationships which it currently uses in connection with its OcuHub business
consisting of developing and attempting to commercialize the OcuHub technology
platform designed to connect and coordinate collaboration and clinical
integration within the eye care market (the “Business”);

 

WHEREAS, Seller desires to sell, and Buyer desires to purchase certain assets of
Seller utilized solely in the Business, and to assume certain specified Business
liabilities of Seller, as of the Closing Date (as defined herein) for the
consideration and upon the terms and conditions set forth in this Agreement;

 

WHEREAS, in connection with the transactions contemplated by this Agreement,
Buyer, Seller and Parent shall enter into a Marketing Agreement (as defined
herein) pursuant to which Seller will provide certain marketing support for
Buyer with respect to the Business.

 

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements herein contained for good and valuable
consideration, the parties hereto, intending to be legally bound, agree as
follows:

 

ARTICLE I

PURCHASE AND SALE OF ASSETS

 

1.1     Purchased Assets. Subject to the terms and conditions hereof, at the
Closing (as defined herein), Seller shall assign, convey, sell, and/or transfer
to Buyer, and Buyer shall purchase or be assigned all of Seller’s rights in and
to the following described assets currently used in connection with the Business
(collectively, the “Purchased Assets”):

 

(a)     the following Business services, as currently in existence and which are
in different stages of development (collectively, the “OcuHub Services”): (i)
the “OcuHub Platform” which is a web-based Platform as a Service (“PaaS”); (ii)
the “OcuHub Direct” application or functionality; and (iii) the cloud based
“OcuHub Image” application or functionality;

 

(b)     all of Seller’s tangible and intangible work product associated solely
with the design and development of the OcuHub Services, including, without
limitation, operating instructions and maintenance manuals, marketing materials,
and other tangible or intangible materials that are used in or held for use
solely in connection with OcuHub Services;

 

 
 

--------------------------------------------------------------------------------

 

  

(c)     three (3) Dell MiiM Servers (together with any installed software, to
the extent assignable), and certain Polycom digital phones, model Soundpoint
IP335;

 

(d)     all of Seller’s trade names, trademarks, trade dress, copyrights and
other intellectual property used solely in the Business, to the extent
assignable, including without limitation, the Application of Intent to Use the
Service Mark “OcuHub” (US Serial Number 85972258), and to the extent assignable,
the domain names Ocuhubportal.com, Ocuhubportal.net, Ocuhubportal.org,
Ocuhubhealth.com, Ocuhubhealth.net, and Ocuhubhealth.org; and

 

(e)     all written agreements, contracts, commitments, undertakings, licenses
or arrangements relating solely to the Business and identified on Schedule
1.1(e) attached hereto, to the extent assignable (the “Assigned Contracts”).

 

1.2     Assets Excluded from Purchase. Other than the Purchased Assets, no other
asset of Seller shall be transferred and sold to Buyer pursuant to this
Agreement, including, without limitation, all rights that accrue or will accrue
to Seller under this Agreement.

 

ARTICLE II

CONSIDERATION

 

2.1     Consideration.

 

(a)     Closing Cash Consideration. Buyer agrees to pay Seller cash in the
amount of One Million Four Hundred Thousand Dollars ($1,400,000) at Closing (the
“Initial Consideration”).

 

(b)     Additional Consideration. As additional consideration for the Purchased
Assets, Buyer and Parent covenant and agree that for a period of ten (10) years
following the date on which OcuHub Services are first offered to members of the
American Optometric Association (“AOA”), each AOA member shall receive a fifteen
percent (15%) discount off of the lowest price offered by Buyer to the general
population with respect to the OcuHub Platform, OcuHub Direct and OcuHub Image
products and services (the “Additional Consideration”). In the event Buyer
offers a lower price at any time to members of any other professional
association, then members of the AOA will receive such lower price on a go
forward basis only, effective immediately upon the next billing cycle. Such
lower price shall not be applied to any prior period and AOA members shall not
be entitled to any refund, rebate or other adjustment with respect to any prior
period.

 

2.2     Assumption of Liabilities. Buyer and Parent, jointly and severally,
covenant and agree to assume and be responsible for all of the following
liabilities and obligations of Seller, whether known or unknown, liquidated or
unliquidated, asserted or unasserted, absolute or contingent, accrued or
unaccrued or otherwise, and whether due or to become due (collectively, the
“Assumed Liabilities”), each of which Buyer and Parent jointly and severally
covenant and agree to pay, perform and discharge, when due, in the ordinary
course of business:

 

(a)     any and all liabilities and obligations arising pursuant to or under any
of the Assigned Contracts;

 

 
2

--------------------------------------------------------------------------------

 

  

(b)     any and all liabilities and obligations incurred or arising after the
Closing Date with respect to the Purchased Assets and/or the Business; and

 

(c)     any and all liabilities and obligations identified on Schedule 2.2(c)
attached hereto.

 

2.3     Liabilities Not Assumed. Except with respect to the Assumed Liabilities
or as otherwise expressly provided in this Agreement, Buyer shall not, by virtue
of its purchase of the Purchased Assets or otherwise, directly or indirectly,
assume or become responsible for any liability or obligation of Seller or of any
affiliate of Seller of any nature whatsoever, whether liquidated or
unliquidated, known or unknown, actual or inchoate, accrued, contingent or
otherwise, including without limitation, any income taxes imposed upon Seller as
a result of the Closing, any liability arising from Seller’s non-compliance with
any applicable foreign, federal, state and local laws, rules, regulations and
ordinances respecting employment, employment practices, the terms and conditions
of employment, employee safety and wages and hours, or worker classification.

 

2.4     Allocation of Consideration. The parties agree that the Initial
Consideration shall be allocated, for tax purposes, among the Purchased Assets
in a manner consistent with the provisions of Section 1060 of the Internal
Revenue Code (the “Code”) and all regulations promulgated thereunder. Buyer and
Seller shall endeavor to agree to the form of IRS Form 8594 for inclusion with
the federal income tax return of Seller ending on the Closing Date and any
similar allocation required under state or local law (collectively, “IRS
Form 8594”). If agreement is reached with respect to an allocation, Seller and
Buyer agree to report the transactions contemplated by this Agreement for
federal tax purposes on IRS Form 8594 in accordance with such allocation, and
shall not take any position or action inconsistent therewith upon examination of
any tax return, in any refund claim, in any litigation, investigation or
otherwise; provided, however, that if, in any audit of any tax return of Seller
or Buyer by a governmental authority, the fair market values are finally
determined to be different from IRS Form 8594, as adjusted, Buyer and Seller may
(but shall not be obligated to) take any position or action consistent with the
fair market values as finally determined in such audit.

  

 
3

--------------------------------------------------------------------------------

 

 

ARTICLE III

OTHER AGREEMENTS; CLOSING

 

3.1     Marketing Agreement. Incident to Closing, Seller and Buyer are entering
into a Marketing Agreement (the “Marketing Agreement”) pursuant to which, among
other things, Seller will provide certain marketing services for Buyer with
respect to the OcuHub Services.

 

3.2     Support Agreement. Incident to Closing, Seller and Buyer are entering
into a Support Agreement (“Support Agreement”) pursuant to which Seller agrees,
for a period not to exceed beyond May 31, 2014, to provide certain
administrative and information technology support services to Buyer with respect
to the Business.

 

3.3     Employees. Buyer has had, and shall have, the right to hire any or all
of the employees set forth on Schedule 3.3 (the “Designated Employees”). Seller
has terminated, or shall terminate at Closing, each of the Designated Employees,
and Seller shall be responsible for any and all compensation and benefits owing
by Seller to any such Designated Employees for any period during which said
Designated Employees were employed by Seller. Buyer shall be responsible for any
and all compensation and benefits owing to any such Designated Employees who are
hired by Buyer for the period from and after Closing.

 

3.4     Closing. The closing of the purchase and sale of the transactions
contemplated by this Agreement (the “Closing”) shall take place incident to the
execution and delivery of this Agreement (the “Closing Date”).

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF SELLER

 

As of the date hereof, Seller hereby represents and warrants to Buyer as
follows:

 

4.1     Organization and Good Standing. Seller is a corporation validly existing
and in good standing under the laws of the state in which it is incorporated and
has the power and authority to carry on the Business as presently conducted, to
own the assets which it owns and to perform its obligations hereunder. Seller is
duly qualified and in good standing in each jurisdiction where the character of
its properties owned or leased or the nature of its activities makes such
qualification necessary, except where the failure to be so qualified would not
have a material adverse effect on Seller.

 

4.2     Power and Authorization. Seller has full legal right, power and
authority to enter into and perform its obligations under this Agreement and
under the other agreements and documents required to be delivered by it at
Closing (the “Seller Transaction Documents”). This Agreement has been duly and
validly executed and delivered by Seller and constitutes the legal, valid and
binding obligation of Seller enforceable against it in accordance with its
terms; except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and by the availability of equitable remedies.

 

4.3     No Conflicts. The execution, delivery and performance of this Agreement
and the Seller Transaction Documents by Seller do not and will not (with or
without the passage of time or the giving of notice), violate or conflict with
the organizational documents of Seller.

 

 
4

--------------------------------------------------------------------------------

 

  

4.4     Title. Seller currently has, and upon transfer of the Purchased Assets
to Buyer at Closing as contemplated by this Agreement Buyer shall acquire, good
and marketable title to the Purchased Assets free and clear of any encumbrances

 

4.5     Brokers. Except for The Fortune Group, no person acting on behalf of
Seller or any of its affiliates or under the authority of any of the foregoing
is or will be entitled to any broker’s or finder’s fee or any other commission
or similar fee, directly or indirectly, from any of such parties in connection
with any of the transactions contemplated by this Agreement.

 

4.6     Material Assets. To Seller’s Knowledge, the Purchased Assets include all
material tangible and intangible assets and rights that are used in the
operation or conduct of the Business, except for those items set forth on
Schedule 4.6 attached hereto.

 

4.7     Compliance with Laws. To Seller’s Knowledge, Seller is in compliance
with all applicable laws, and Seller has not received any written notice from
any governmental agency or instrumentality of any violation of or failure to
comply with any law except such notices that would not in the aggregate result
in a Material adverse effect on Seller’s Business.

 

4.8     Litigation. To Seller’s Knowledge, there are no suits or proceedings
(arbitration or otherwise) involving or affecting Seller, the Business or the
Purchased Assets, pending or threatened, before or by any court or governmental
agency or instrumentality, or before an arbitrator of any kind, at law or in
equity.

 

4.9     Contracts. To Seller’s Knowledge, Schedule 1.1(e) attached hereto sets
forth a list, as of the date of this Agreement, of all Material contracts
involving the Business.

 

4.10     Solvency. No transfer of property is being made by Seller in connection
with the transactions contemplated by this Agreement with the intent to hinder,
delay or defraud either present or future creditors of Seller. Seller believes
that the consideration to be received under this Agreement reflects a fair price
for the Purchased Assets under current circumstances. This Agreement is the
result of arm’s length negotiations between Seller and Buyer.

 

4.11     Taxes. To Seller’s Knowledge, all federal, state and local tax returns
and reports required to be filed by Seller relating to the Purchased Assets or
the Business have been duly filed, and all federal, state and local income,
franchise, sales, use, payroll, property and other taxes (including interest and
penalties) (collectively, “Taxes”) due from Seller as reflected on such returns
have been duly paid, except for those being contested in good faith or for which
adequate reserves have been taken; and except where a failure to do so would not
have a Material adverse effect on Seller.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER AND PARENT

 

Buyer and Parent hereby jointly and severally represent and warrant to Seller as
follows:

 

5.1     Organization and Good Standing. Buyer is a limited liability company
duly organized, validly subsisting and in good standing under the laws of the
state in which it is formed, and Buyer has all the requisite power and authority
as a limited liability company to carry on its business as presently conducted,
to own and lease the assets which it owns and leases and to perform its
obligations hereunder. Parent is a business corporation duly organized, validly
subsisting and in good standing under the laws of the state in which it is
incorporated and Parent has all the requisite power and authority as a
corporation to carry on its business as presently conducted, to own and lease
the assets which it owns and leases and to perform its obligations hereunder.
Buyer is a wholly-owned subsidiary of Parent.

 

 
5

--------------------------------------------------------------------------------

 

  

5.2     Power and Authorization. Buyer and Parent each have the full legal
right, power and authority to enter into and perform its respective obligations
under this Agreement and under the other agreements and documents required to be
delivered by them prior at Closing (the “Buyer Transaction Documents”). The
execution, delivery and performance by Buyer and Parent of this Agreement and
the Buyer Transaction Documents have been duly authorized by all necessary
action. Each of the Buyer Transaction Documents has been duly and validly
executed and delivered by Buyer and Parent (as applicable), and constitutes the
legal, valid and binding obligation of Buyer and Parent, enforceable against
each of them in accordance with its terms; except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting creditors’ rights generally and by the availability of equitable
remedies.

 

5.3     No Conflicts. The execution, delivery and performance of this Agreement
and the Buyer Transaction Documents by Buyer and Parent do not and will not
(with or without the passage of time or the giving of notice), violate or
conflict with the organizational documents of either Buyer or Parent, or any
material agreement to which either Buyer or Parent is a party or by which either
is bound.

 

5.4     Brokers. No person or entity acting on behalf of Buyer, Parent or any of
their respective affiliates or under the authority of any of the foregoing, is
or will be entitled to any broker’s or finder’s fee or any other commission or
similar fee, directly or indirectly, from any of such parties in connection with
any of the transactions contemplated by this Agreement.

 

5.5     Informed and Sophisticated Purchaser. Buyer and Parent have been
provided sufficient access to the assets, facilities, and information of Seller
to be able to make an informed decision with respect to this transaction and to
the Business. Buyer and Parent acknowledge and agree that the Business and the
OcuHub Services are in the development stages and that no representations,
warranties or guaranties of any kind are being given by Seller with respect to
the successful or ongoing operation or commercialization of the Business.

 

ARTICLE VI

CLOSING DELIVERABLES

 

6.1     Closing Deliverables of Seller. At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer the following:

 

(a)     a bill of sale, assignment and assumption agreement duly executed by
Seller (the “Bill of Sale, Assignment and Assumption Agreement”), substantially
in the form of Attachment A attached hereto;

 

(b)     counterparts of the Marketing Agreement and the Support Agreement, each
duly executed by Seller;

 

(c)     an assignment of Seller’s Application of Intent to Use the Service Mark
“OcuHub” (US Serial Number 85972258);

 

(d)     a certificate of good standing of a recent date for Seller in the State
of Missouri; and

 

 
6

--------------------------------------------------------------------------------

 

  

(e)     a copy of the resolutions of the Board of Directors, if necessary,
authorizing the execution, delivery and performance of this Agreement and the
Seller Transaction Documents, certified as of the Closing Date by an officer of
Seller.

 

6.2     Closing Deliverables of Buyer. At the Closing, Buyer and Parent shall
deliver, or cause to be delivered, to Seller the following:

 

(a)     the Initial Consideration, by wire transfer of immediately available
funds as directed by Seller;

 

(b)     the Bill of Sale, Assignment and Assumption Agreement, executed by Buyer
and Parent;

 

(c)     counterparts of the Marketing Agreement and the Support Agreement, each
duly executed by Buyer and Parent; and

 

(d)     a copy of the resolutions, if necessary, of the board of directors of
each of Buyer and Parent authorizing the execution, delivery and performance by
Buyer and Parent of this Agreement and the Buyer Transaction Documents,
certified as of the Closing by an officer of Buyer and Parent, as applicable.

 

ARTICLE VII

POST-CLOSING COVENANTS

 

7.1     Further Assurances. Subject to the terms and conditions herein provided,
from time to time after the Closing, without further consideration, the parties
shall cooperate with each other and shall use commercially reasonable efforts to
take or cause to be taken all such further actions, and to do, cause to be done,
all things necessary, proper and advisable under applicable laws and
regulations, to consummate and make effective the transactions provided for in
this Agreement, including, without limitation, (a) the execution and delivery of
instruments of transfer or assignment or assumption, or such other documents to
the other party or parties, as such other party or parties reasonably may
request to evidence or perfect Buyer’s right, title and interest to the
Purchased Assets or to more effectively relieve Seller of any liabilities or
obligations assumed by Buyer and Parent hereunder, and (b) to the extent any
documents required to be delivered at Closing were not delivered, the
(post-Closing) satisfaction of such conditions and the delivery of such
documents.

 

7.2     Consents. To the extent any of the approvals, consents or waivers
required to consummate the transactions contemplated by this Agreement,
including, without limitation, the consents and approvals required to assign any
of the Assigned Contracts to Buyer, have not been obtained by Seller as of the
Closing Date, Seller shall use its commercially reasonable efforts to do the
following:

 

(a)     cooperate with Buyer in any reasonable and lawful arrangements designed
to provide the benefits of such Assigned Contracts to Buyer as long as Buyer
and/or Parent promptly reimburses Seller for all costs and expenses incurred by
Seller in connection therewith; and

 

(b)     enforce, at the request of Buyer and at the expense and for the account
of Buyer, any and all rights of Seller arising from such interest against the
other party or parties thereto (including the right to elect to terminate such
interest in accordance with the terms thereof upon the written advice of Buyer).

 

 

 
7

--------------------------------------------------------------------------------

 

 

ARTICLE VIII

INDEMNIFICATION

 

8.1     Survival of Representations and Warranties.

 

(a)     All representations and warranties of Seller, Buyer and Parent contained
respectively in Article IV or Article V shall survive the Closing until the
eighteen (18) month anniversary of the Closing Date (the “Survival Date”);
provided, however, that any good faith claim for indemnification based upon a
breach of any such representation or warranty and asserted prior to the Survival
Date by written notice in accordance with Section 9.3 shall survive until final
resolution of such claim.

 

(b)     The respective covenants, agreements and obligations of Seller, Buyer
and Parent set forth in this Agreement shall survive the execution and delivery
of this Agreement, and the Closing Date in accordance with their respective
terms.

 

8.2     Indemnification by Seller.

 

(a)     Subject to the limitations set forth in this Article VIII, following the
Closing Date, Seller shall indemnify, defend and hold harmless Buyer, Parent,
and their respective successors, permitted assigns, officers, directors,
employees and agents (each, an “Indemnified Person” or the “Buyer Indemnitees”)
from and against any and all Damages (as defined herein), whether or not
involving a third-party claim, including reasonable attorneys’ fees
(collectively, “Buyer Damages”), to the extent arising out of, relating to or
resulting from: (i) the failure of any representation or warranty of Seller
contained in Article IV to be true and correct in all material respects; (ii)
the failure of Seller to fulfill any of its obligations under this Agreement,
and/or (iii) the operation of the Business prior to Closing.

 

(b)     For purposes of this Article VIII, “Damages” shall mean and include any
loss, damage, injury, liability, claim, demand, judgment, award, fine, penalty,
(including reasonable legal fees), charge, cost or expense of any nature;
provided however, “Damages” shall not include any special, indirect,
consequential or punitive damages.

 

8.3     Indemnification by Buyer. Subject to the terms and conditions of this
Article VIII, following the Closing Date, Buyer and Parent shall jointly and
severally indemnify, defend and hold harmless Seller, AOA and their respective
successors, assigns, officers, directors, employees and agents (each, also an
“Indemnified Person” or the “Seller Indemnitees”) from and against any and all
Damages whether or not involving a third-party claim, including reasonable
attorneys’ fees, to the extent arising out of, relating to or resulting from:
(i) the failure of any representation or warranty of Buyer or Parent contained
in Article V to be true and correct in all material respects; (ii) the failure
of Buyer or Parent to fulfill any of its respective obligations under this
Agreement, including without limitation, fulfillment of all Assumed Liabilities
in a timely manner, and/or (iii) the operation of the Business from and after
Closing.:

 

8.4     Exclusive Remedy. Recovery from an indemnifying party pursuant to this
Article VIII shall be the sole and exclusive remedy of the Buyer Indemnitees or
Seller Indemnitees for all Damages for which they are entitled to be indemnified
(the “Indemnification Obligations”), or under any other theory of liability in
contract, tort, equity or otherwise arising out of, in connection with or
related to this Agreement.

 

 
8

--------------------------------------------------------------------------------

 

 

 

8.5     Procedure for Indemnification.

 

(a)     Claims. Promptly after becoming aware of any Damages for which an
Indemnified Person is entitled to be indemnified pursuant to Section 8.2 or
Section 8.3 (but in no event later than the Survival Date), an Indemnified
Person shall deliver to the indemnifying party a certificate signed by an
appropriately authorized officer of the Indemnified Person (a “Claim
Certificate”), (i) stating the aggregate amount of Damages or an estimate
thereof, in each case to the extent known or reasonably determinable at such
time and (ii) specifying in reasonable detail the individual items of such
Damages included in the amount so stated, the date each such item was paid or
properly accrued or arose, and the nature of the misrepresentation, breach or
claim and the section under this Agreement pursuant to which such item is
related; provided, however, that no delay on the part of an Indemnified Person
in notifying an indemnifying party shall relieve the indemnifying party of any
liability or obligations hereunder, except to the extent that said notice is
given after the Survival Date or an indemnifying party has been prejudiced
thereby, and then only to such extent. In the absence of any objections to such
Claim Certificate as provided in Section 8.5(b) by the date set forth in Section
8.5(b), an Indemnified Person shall, subject to the other provisions of this
Agreement, be entitled to recover from an indemnifying party the amount of such
Damages in satisfaction of the Indemnification Obligations.

 

(b)     Objection to Claim Certificate. An indemnifying party shall have thirty
(30) days after delivery to it of a Claim Certificate to deliver to an
Indemnified Person a written response to such Claim Certificate (a “Claim
Response”). If after such thirty (30) day period an indemnifying party has not
delivered a Claim Response to an Indemnified Person or it has delivered a Claim
Response which does not dispute any portion of the claims contained in the Claim
Certificate, the Indemnification Obligations in the amount specified in the
Claim Certificate shall become final. If the Claim Response disputes any claims
contained in the Claim Certificate, the indemnifying party and the Indemnified
Person shall attempt in good faith for an additional thirty (30) days to agree
upon the rights of the respective parties with respect to each of such claims.
If the indemnifying party and the Indemnified Person should so agree, a
certificate setting forth such agreement shall be prepared and signed by both
parties. If no such agreement can be reached after good faith negotiations,
either the indemnifying party or the Indemnified Person may pursue its rights
and remedies hereunder in a court of law.

 

(c)     Third-Party Claims. Promptly after the assertion by any third party of
any claim against any Indemnified Person (a “Third-Party Claim”) that, in the
judgment of such Indemnified Person, may result in the incurrence by such
Indemnified Person of Damages for which such Indemnified Person would be
entitled to indemnification pursuant to this Agreement, such Indemnified Person
shall deliver to the indemnifying party a written notice describing in
reasonable detail such Third-Party Claim; provided, however, that no delay on
the part of the Indemnified Person in notifying the indemnifying party shall
relieve the indemnifying party of any liability or obligations hereunder, except
to the extent that said notice is given after the Survival Date or the
indemnifying party has been prejudiced thereby, and then only to such extent.
The indemnifying party shall have the right, but not the obligation, exercisable
in its sole discretion by written notice to the Indemnified Person within thirty
(30) days of receipt of notice from the Indemnified Person of the commencement
of or assertion of any Third-Party Claim, to assume the defense and control the
settlement of such Third-Party Claim. The Indemnified Person shall have the
right to participate in (but not control), at its own expense, the defense and
settlement of any Third-Party Claim. If the indemnifying party does not elect to
undertake and conduct the defense of a Third-Party Claim, the Indemnified Person
shall undertake the defense of such Third-Party Claim. In the event the
indemnifying party has assumed the defense of any Third-Party Claim, the
indemnifying party shall not consent to a settlement of, or the entry of any
judgment arising from, any such Third-Party Claim without the Indemnified
Person’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), unless such settlement or judgment relates
solely to monetary damages and provides for a complete release of the
Indemnified Person, in which case, no such consent shall be required. The
Indemnified Person shall have the right to settle, or consent to the entry of
any judgment arising from, any Third-Party Claim for which the indemnifying
party has not assumed the defense, but such settlement or consent shall not be
binding on the indemnifying party if such settlement or consent was without such
indemnifying party’s consent (such consent not to be unreasonably withheld,
conditioned, or delayed). Whether or not the indemnifying party elects to defend
or prosecute any Third-Party Claim, both parties hereto shall cooperate in the
defense or prosecution thereof and shall furnish such records, information and
testimony, and attend such conferences, discovery proceedings, hearings, trials
and appeals, as may be reasonably requested in connection therewith.

 

 
9

--------------------------------------------------------------------------------

 

  

8.6     Limitations on Indemnification. Notwithstanding anything herein to the
contrary, (a) Seller shall have no obligation to indemnify the Buyer Indemnitees
with respect to Buyer Damages arising under Section 8.2 unless and until the
aggregate amount of all Buyer Damages thereunder exceeds Twenty-Five Thousand
and 00/100 Dollars ($25,000.00) (the “Loss Threshold”), in which event Seller
shall be obligated to indemnify the Buyer Indemnitees for all Buyer Damages over
and above the Loss Threshold; and (b) under no circumstances will the aggregate
of all Buyer Damages exceed $1,000,000 (“Seller’s Indemnification Cap”);
provided, however, further, that Seller’s Indemnification Cap shall not apply to
any Seller Indemnification Obligation arising out of, relating to or resulting
from fraud or intentional misrepresentation of material facts by Seller. Any
indemnification hereunder shall be net of amounts recoverable from third parties
or insurance.

 

ARTICLE IX

MISCELLANEOUS

 

9.1     Disclaimer of Warranties. EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED
BY THE REPRESENTATIONS AND WARRANTIES IN THIS AGREEMENT, SELLER IS SELLING THE
PURCHASED ASSETS (AND THE BUSINESS REPRESENTED THEREBY) ON AN “AS IS, WHERE IS”
BASIS AND DISCLAIMS ALL OTHER WARRANTIES, REPRESENTATIONS AND GUARANTEES,
WHETHER EXPRESS OR IMPLIED. SELLER MAKES NO IMPLIED REPRESENTATION OR WARRANTY
AS TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE AND NO OTHER IMPLIED
WARRANTIES WHATSOEVER.

 

9.2     Costs and Expenses. Except as otherwise expressly provided herein, each
party shall bear its own expenses in connection herewith.

 

9.3     Notices. All notices or other communications permitted or required under
this Agreement shall be in writing and shall be sufficiently given if and when
hand delivered to the persons set forth below or if sent by documented overnight
delivery service or registered or certified mail, postage prepaid, return
receipt requested, or by telegram, facsimile, receipt acknowledged, at the
address of the party set forth below or to such other person or persons and/or
at such other address or addresses as shall be furnished in writing by any party
hereto to the others. Any such notice or communication shall be deemed to have
been given as of the date received, in the case of personal delivery, or on the
date shown on the receipt or confirmation therefore in all other cases.

 

 

Seller:

AOAExcel, Inc.

Attn : President

243 North Lindbergh Boulevard, Floor 1

St. Louis, Missouri 63141

Tel: 314-983-4148

Fax: 314-991-4101

 

 
10

--------------------------------------------------------------------------------

 

  

With copies to:

Michael A. Stokes, Esq.

General Counsel

American Optometric Association

243 North Lindbergh Boulevard, Floor 1

St. Louis, Missouri 63141

Tel: 314-983-4105

Fax: 314-991-4101

      and      

Edward A. Chod, Esq.

Greensfelder, Hemker & Gale, P.C.

10 S. Broadway, Suite 2000

St. Louis, Missouri 63102

Tel: 314-516-2618

Fax: 314-421-0831

    Buyer: 

OccuLogix LLC
9980 Huennekens Street



Suite 100

San Diego, California 92122

Attn: Elias Vamvakas

Tel: 858-455-6006

Fax: 858-812-0540

    With copies to: TearLab Corporation



9980 Huennekens Street

Suite 100

San Diego, California 92122

Attn: Elias Vamvakas

Tel: 858-455-6006

Fax: 858-812-0540               

      and      

Martin J. Waters, Esq.

Wilson Sonsini Goodrich & Rosati PC

12235 El Camino Real

Suite 200

San Diego, California 92130

Tel: 858-350-2308

Fax: 858-350-2399

 





9.4     Assignment and Benefit.



 

(a)     No party shall assign any of its respective rights or obligations
hereunder without the prior written consent of the other parties, other than to
an affiliate; provided, however, no assignment shall relieve the assignor of any
of its obligations hereunder.

 

 
11

--------------------------------------------------------------------------------

 

  

(b)     Except as provided in Sections 8.2 and 8.3 with respect to
indemnification of Indemnified Persons hereunder, nothing in this Agreement
shall confer any right, benefit, priority or interest upon any person or entity
other than the parties hereto and their respective successors and permitted
assigns. Notwithstanding the foregoing, AOA members shall have rights and
benefits and are third party beneficiaries with respect to the Additional
Consideration provided for in Section 2.1(b) of this Agreement.

 

9.5     Amendment, Modification and Waiver. The parties may amend or modify this
Agreement in any respect. Any such amendment or modification shall be in writing
and signed by all parties. The waiver by a party of any breach of any provision
of this Agreement shall not constitute or operate as a waiver of any other
breach of such provision or of any other provision hereof, nor shall any failure
to enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof.

 

9.6     Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Missouri
without giving effect to otherwise applicable principles of conflicts of law.
Seller and Buyer hereby submit to the jurisdiction of the state courts of the
County of St. Louis, Missouri and to the United States Federal Court of the
Eastern District of Missouri, and each party agrees that such courts shall be
the proper and exclusive venue for any dispute arising out of this Agreement.

 

9.7     Section Headings and Defined Terms. The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning and interpretation of this Agreement. The terms defined herein and in
any agreement executed in connection herewith include the plural as well as the
singular and the singular as well as the plural, and the use of masculine
pronouns shall include the feminine and neuter. Except as otherwise indicated,
all agreements defined herein refer to the same as from time to time amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.

 

9.8     Severability. If any provision of this Agreement is found or declared to
be invalid or unenforceable by any court or other competent authority having
jurisdiction, such finding or declaration shall not invalidate any other
provision hereof, and this Agreement shall thereafter continue in full force and
effect except that such invalid or unenforceable provision, and (if necessary)
other provisions hereof, shall be reformed by a court of competent jurisdiction
so as to effect insofar as is practicable, the intention of the parties as set
forth in this Agreement, provided that if such court is unable or unwilling to
effect such reformation, the invalid or unenforceable provision shall be deemed
deleted to the same extent as if it had never existed.

 

9.9     Counterparts; Facsimile or Electronic Transmission. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same Agreement.
The exchange of copies of this Agreement and of signature pages by facsimile or
electronic pdf transmission shall constitute effective execution and delivery of
this Agreement as to the parties and may be used in lieu of the original
Agreement for all purposes. Signatures of the parties transmitted by facsimile
or electronic pdf transmission shall be deemed to be their original signatures
for all purposes.

 

9.10     Entire Agreement. This Agreement, together with the schedules,
attachments and other documents referred to herein or delivered pursuant hereto,
constitute the entire agreement between the parties hereto with respect to the
purchase and sale of the Purchased Assets and supersede all prior agreements and
understandings, relating to the matters specifically addressed herein and
therein.

 

 
12

--------------------------------------------------------------------------------

 

  

9.11     Guaranty. Parent irrevocably, unconditionally and absolutely guaranties
to Seller the prompt payment and performance by Buyer of all of its obligations
under this Agreement, and/or any other agreement being executed incident hereto.
Parent waives any and all defenses, claims, setoffs and discharges with respect
to such obligations, except the defense of discharge by payment and performance
in full and any defense available to Buyer that is provided for in this
Agreement. Parent will not exercise or enforce any right of contribution,
reimbursement, recourse, or subrogation as to any such obligations against Buyer
until all such obligations have been fully paid and performed. If Seller
commences litigation to enforce this Section 9.11 and is the prevailing party as
determined by a final order of a court of competent jurisdiction, Parent will
pay all reasonable costs incurred by Seller including reasonable attorneys’ fees
and expenses, in connection with the enforcement of this Section 9.11.

 

9.12     Certain Definitions. The following terms used in this Agreement shall
have the meaning set forth below unless the context otherwise clearly indicates:

 

(a)     “Buyer’s and Parent’s Knowledge” means the actual knowledge of Elias
Vamvakas obtained in the ordinary course of the performance of his respective
duties as officer of the Buyer and Parent.

 

(b)     “Material” means (i) with respect to any item, fact, condition or
circumstance of a party, that such item, fact, condition or circumstance,
individually or in the aggregate with other items, facts, conditions or
circumstances affecting such party, would cause an adverse effect of Twenty-Five
Thousand ($25,000) Dollars or more to the other party subsequent to the closing
of the transactions contemplated by this Agreement or (ii) with respect to any
contract or series of related contracts that in the aggregate represents the
payment or receipt by any party thereto of Twenty-Five Thousand ($25,000)
Dollars or more.

 

(c)     “Person” means any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture or other
entity of whatever nature.

 

(d)     “Seller’s Knowledge” means the actual knowledge, without any independent
investigation, of either of Joe E. Ellis or Michael Stokes obtained in the
ordinary course of the performance of their respective duties on behalf of
Seller.

 

 

 

 

[remainder of this page is intentionally left blank; signatures on following
page]

 

 
13

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement
as of the date first above written.

  

 

 

SELLER

 

       

AOAExcel, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joe E. Ellis

 

 

 

Name:   Joe E. Ellis

 

 

 

Title:     Duly Authorized

 

  

 

 

 

BUYER

 

        OccuLogix LLC  

 

 

 

 

 

 

 

 

 

By:

/s/ Elias Vamvakas

 

 

 

Name:   Elias Vamvakas

 

 

 

Title:     President, CEO

 

 

 

 

 

 

PARENT

 

       

TearLab Corporation

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elias Vamvakas

 

 

 

Name:   Elias Vamvakas

 

 

 

Title:     Chief Executive Officer

 

 

 

 

[Signature Page to Asset Purchase Agreement]

 

 
14

--------------------------------------------------------------------------------

 

 

Attachment A

 

Bill of Sale, Assignment and Assumption Agreement

 

THIS BILL OF SALE AND ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is
entered into as of this ____ day of March, 2014 by and between AOAExcel, Inc., a
Delaware corporation (“Seller”), and OccuLogix LLC, a Delaware limited liability
company, a wholly-owned subsidiary of TearLab Corporation (“Buyer”), pursuant to
that certain Asset Purchase Agreement dated as of even date herewith, by and
among Seller, Buyer and TearLab Corporation, a Delaware corporation, (the
“Purchase Agreement”). All capitalized terms used and not otherwise defined
herein will have the respective meanings ascribed to such terms in the Purchase
Agreement.

 

WHEREAS, pursuant to the Purchase Agreement, Seller has agreed to sell certain
assets to Buyer and Buyer has agreed to purchase certain assets from Seller, and
Buyer has also agreed to assume certain liabilities of Seller.

 

NOW, THEREFORE, pursuant to the Purchase Agreement and in consideration of the
mutual promises contained therein, and for other good and valuable
consideration, the receipt and sufficiency of which Seller and Buyer each
acknowledge, the parties agree as follows:

 

1.     Seller hereby sells, transfers, assigns and delivers to Buyer, and Buyer
hereby purchases from Seller, all of Seller’s right, title and interest in and
to the Purchased Assets, free and clear of all encumbrances. The Purchased
Assets are being sold “AS IS, WHERE IS” without any representation or warranty
of any kind except as otherwise provided in the Purchase Agreement.

 

2.     Seller hereby assigns, transfers and delivers to Buyer, and Buyer hereby
assumes and agrees to perform, pay or discharge, when due, all of Seller’s
liabilities, obligations and commitments arising out of, resulting from or
relating to, any of the Assumed Liabilities. Notwithstanding anything herein to
the contrary, Buyer will not assume any liabilities referred to in Section 2.3
of the Purchase Agreement.

 

3.     This Agreement is subject to all of the terms, conditions and limitations
set forth in the Purchase Agreement, all of which are incorporated herein by
reference. In the event of any conflict or inconsistency between the terms of
this Agreement and the terms of the Purchase Agreement, the terms of the
Purchase Agreement will prevail. Nothing contained herein will be deemed to
alter, modify, expand or diminish the terms of the Purchase Agreement.

 

4.     Buyer and Seller agree, upon reasonable request from time to time by the
other party, to execute and deliver all documents and do all other acts which
may be reasonably necessary or desirable to further evidence and effectuate the
assignment of the Purchased Assets and the assumption of the Assumed
Liabilities.

 

5.     This Agreement will be governed by and construed in accordance with the
laws of the State of Missouri without giving effect to any law or rule that
would cause the laws of any jurisdiction other than the State of Missouri to be
applied.

 

6.     This Agreement shall be binding upon and inure solely to the benefit of
each party hereto and its respective successors and permitted assigns, and
nothing in this Agreement, express or implied, is intended to or shall confer
upon any other Person any rights, interests, benefits or remedies of any nature
whatsoever under or by reason of this Agreement.

 

 
15

--------------------------------------------------------------------------------

 

  

7.     Neither this Agreement nor any term hereof may be amended, waived,
discharged or terminated, except by a written instrument duly executed on behalf
of each party by a duly authorized officer or employee.

 

8.     This Agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same Agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or electronic pdf transmission shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile or electronic pdf transmission shall be deemed
to be their original signatures for all purposes.

 

 

[Remainder of this page is intentionally left blank; Signatures on following
page] 

 

 
16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

 

SELLER

 

       

AOAExcel, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joe E. Ellis    

 

 

 

Name:   Joe E. Ellis

 

 

 

Title:     Duly Authorized

 

 

 

 

 

BUYER

 

       

OccuLogix LLC

 

 

 

 

 

 

 

 

 

 

By:

/s/ Elias Vamvakas

 

 

 

Name:   Elias Vamvakas

 

 

 

Title:     President, CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Bill of Sale, Assignment and Assumption Agreement]

 

 
17

--------------------------------------------------------------------------------

 

 

Schedule 1.1(e)

 

Assigned Contracts*

 

 

1.

The following contracts and agreements with AT&T:

 

 

(a)

Amagine – AOA Portal Hosting & Services Agreement dated April 3, 2012 between
Amagine, Inc. and Seller; as the same has been assigned to AT&T.

 

 

(b)

AT&T Master Agreement Amendment #1 (MA Reference No. 20121115-0135), dated
December 19, 2012, between AT&T and Seller.

 

 

(c)

AT&T Healthcare Community Online Price Schedule, Document No. 20121115-0138,
dated November 15, 2012, between AT&T and Seller.

 

 

(d)

AT&T Healthcare Community Online Pricing Schedule, Document No. 20130717-7008,
dated July 17, 2013, between AT&T and Seller; as amended and/or supplemented by
that certain AT&T’s Healthcare Community Online Service Description attached
thereto.

 

 

(e)

AT&T Healthcare Community Online Statement of Work, Document No. 20130530-3255,
dated May 30, 2013, between AT&T and Seller.

 

 

(f)

AT&T Cloud Service – AT&T Medical Image and Information Management Pricing
Schedule, Document No. 20130530-3253, dated May 30, 2013, between AT&T and
Seller.

 

 

(g)

AT&T Cloud Services – AT&T Medical Image and Information Management Pricing
Addendum, Document No. 20131001-6906, dated October 2, 2013, between AT&T and
Seller.

 

 

(h)

AT&T Healthcare Community Online Statement of Work Amendment #1, Document No.
20131205-9913, dated December 6, 2013, between AT&T and Seller.

 

 

(i)

AT&T Healthcare Community Online Statement of Work, Document No. 20130717-7013,
dated July 17, 2013, between AT&T and Seller.

 

 

(j)

AT&T Healthcare Community Online Pricing Schedule, Document No. 20130530-3250,
dated May 30, 2013, between AT&T and Seller; as amended and/or supplemented by
that certain AT&T’s Healthcare Community Online Service Description attached
thereto.

 

 

(k)

AT&T Healthcare Community Online Statement of Work, Document No. 20121116-0005,
dated November 16, 2012, between AT&T and Seller.

 

 

(l)

AT&T Cloud Services AT&T Medical Image and Information Management Pricing
Addendum, Document No. 20131205-9909, dated December 6, 2013, between AT&T and
Seller.

  

 
18

--------------------------------------------------------------------------------

 

 

2.

End User License Agreement and Sub-License for AcuoMed/Acuostore/
ACOUIHE/AcuoRIS/PACS Synchronizer (ARPA) System dated May 30, 2013, among Acuo
Technologies, LLC, AT&T and Seller.

 

3.

End User License Agreement for Calgary Scientific, Inc./Pureweb and Resolution
MD dated May 30, 2013, among Calgary Scientific, Inc., AT&T and Seller.

 

4.

Statement of Work dated October 29, 2013 between Cloud Accounting Services for
Enterprises, Inc. (CASE) and Seller.

 

5.

Master Subscription Agreement with AppExtremes, Inc. d/b/a Conga, as amended
and/or supplemented by Subscription Invoice, Invoice No. 131023-23405 dated
November 7, 2013.

 

6.

Verbal agreement (order form/invoice dated October 13, 2013) with DocuSign, Inc.

 

7.

FinancialForce.com Master Subscription Agreement; as amended and/or supplemented
by that certain Agreement/Sales Order Form dated October 29, 2013, between
Financial Force.com and Seller.

 

8.

Small Center Subscription Agreement dated effective as of July 8, 2013 between
Interactive Intelligence CaaS, Inc. and Seller.

 

9.

Small Center Subscription Agreement Addendum dated October 10, 2013 between
Interactive Intelligence CaaS, Inc. and Seller.

 

10.

Small Center Subscription Agreement Addendum dated January 15, 2014 between
Interactive Intelligence CaaS, Inc. and Seller.

 

11.

Mutual Non-Disclosure Agreement dated June 10, 2013 between Interactive
Intelligence CaaS, Inc. and Seller.

 

12.

Independent Contractor Agreement dated July 10, 2013, between Seller and David
Jaco.

 

13.

Online Master Subscription Agreement (last updated November 27, 2013) with Sales
Force.com; as amended and/or supplemented by that certain Salesforce.com Order
Form dated October 4, 2012 between SalesForce.com and Seller.

 

14.

Verbal consulting agreement with Ramsey Solutions.

 

 

*     These contracts are being assigned to the extent that (i) they apply to
the Business, (ii) there is any work to be completed or any monies to be paid,
and (iii) they are assignable. 

 

 
19

--------------------------------------------------------------------------------

 

 

Schedule 2.2(c)

 

Assumed Liabilities

 

 

1.     Disputed AT&T claim – approximately $29,000 under contract #________ per
direction of Barry Baressi.

 

2.     Any liabilities associated with the automated recurrent billing software
known as Recurly – https://recurly.com.

 

3.     Any liabilities associated with the Office 365 account to the extent used
by Buyer.

 

 
20

--------------------------------------------------------------------------------

 

 

Schedule 3.3

 

Designated Employees

 

 

 

 
21

--------------------------------------------------------------------------------

 

 

Schedule 4.6

 

Material Assets

 

 

1.     AOA and AOAExcel personnel.

 

2.     Cash and liquid assets.

 

3.     Computers, laptops, I-Pads and similar equipment.

 

4.     Off-the-shelf software.

 

5.     Office space.

 

6.     The automated recurrent billing software known as Recurly –
https://recurly.com.

 

7.     Office 365 account.

 

 

 22